
	

113 HR 5715 IH: Child’s Insurance Benefits Improvement Act of 2014
U.S. House of Representatives
2014-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5715
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2014
			Ms. Schwartz (for herself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To adjust the age limitations under the Social Security program for payment of child’s insurance
			 benefits to certain disabled individuals and for calculation of recent
			 work for determining eligibility for Social Security disability insurance
			 benefits.
	
	
		1.Short titleThis Act may be cited as the Child’s Insurance Benefits Improvement Act of 2014.
		2.Adjustment of age limit for receipt of child's benefit by a disabled individual
			(a)Entitlement and re-Entitlement for child's benefitSection 202(d) of the Social Security Act (42 U.S.C. 402(d)) is amended—
				(1)in subparagraphs (B) and (G) of paragraph (1), by striking age of 22 each place it appears and inserting age of 26; and
				(2)in paragraph (6)(A), by striking age of 22 and inserting age of 26.
				(b)Exemption from suspension of benefitsSection 225(a) of the Social Security Act (42 U.S.C. 425(a)) is amended by striking age of 22 and inserting age of 26.
			(c)Medicaid eligibilitySubsection (c) of section 1634 of the Social Security Act (42 U.S.C. 1383c) is amended by striking age of 22 and inserting age of 26.
			3.Adjustment of age limits for calculation of recent work for disability determinations
			(a)In generalSubparagraph (B) of section 216(i)(3) of the Social Security Act (42 U.S.C. 416(i)(3)) is amended—
				(1)by striking or at the end of clause (ii);
				(2)by redesignating clause (iii) as clause (iv);
				(3)by inserting after clause (ii) the following new clause:
					
						(iii)if such quarter ends before he attains (or would attain) age 35, not less than one-half (and not
			 less than 6) of the quarters during the period ending with such quarter
			 and beginning after he attained the age of 25 were quarters of coverage,
			 or (if the number of quarters in such period is less than 12) not less
			 than 6 of the quarters in the 12-quarter period ending with such quarter
			 were quarters of coverage,;
				(4)in clause (iv), as so redesignated—
					(A)by inserting or (iii) after clause (ii); and
					(B)by striking the semicolon at the end and inserting , or; and
					(5)by adding after clause (iv), as so redesignated, the following new clause:
					
						(v)in the case of an individual (not otherwise insured under clause (i)) who, by reason of clause (ii)
			 or (iii), had a prior period of disability that began during a period
			 before the quarter in which he or she attained age 35, not less than
			 one-half of the quarters beginning after such individual attained age 25
			 and ending with such quarter are quarters of coverage, or (if the number
			 of quarters in such period is less than 12) not less than 6 of the
			 quarters in the 12-quarter period ending with such quarter are quarters of
			 coverage;.
				(b)Conforming amendmentSubparagraph (B) of section 223(c)(1) of the Social Security Act (42 U.S.C. 423(c)(1)) is amended—
				(1)by striking or at the end of clause (ii);
				(2)by redesignating clause (iii) as clause (iv);
				(3)by inserting after clause (ii) the following new clause:
					
						(iii)if such month ends before the quarter in which he attains (or would attain) age 35, not less than
			 one-half (and not less than 6) of the quarters during the period ending
			 with the quarter in which such month occurred and beginning after he
			 attained the age of 25 were quarters of coverage, or (if the number of
			 quarters in such period is less than 12) not less than 6 of the quarters
			 in the 12-quarter period ending with such quarter were quarters of
			 coverage,; and
				(4)in clause (iv), as so redesignated—
					(A)by striking section 216(i)(3)(B)(ii) and inserting clause (ii) or (iii) of section 216(i)(3)(B); and
					(B)by striking the semicolon at the end and inserting , or; and
					(5)by adding after clause (iv), as so redesignated, the following new clause:
					
						(v)in the case of an individual (not otherwise insured under clause (i)) who, by reason of clause (ii)
			 or (iii) of section 216(i)(3)(B), had a prior period of disability that
			 began during a period before the quarter in which he or she attained age
			 35, not less than one-half of the quarters beginning after such individual
			 attained age 25 and ending with the quarter in which such month occurs are
			 quarters of coverage, or (if the number of quarters in such period is less
			 than 12) not less than 6 of the quarters in the 12-quarter period ending
			 with such quarter are quarters of coverage;.
				4.Effective dateThe amendments made by this Act shall apply to any individual who is under a disability (as defined
			 in section 223(d) of the Social Security Act) that began before, on, or
			 after the date of enactment of this Act and continues, but only with
			 respect to child's insurance benefits or disability insurance benefits
			 under title II of the Social Security Act for months beginning after such
			 date of enactment.
		
